Title: From Benjamin Franklin to Deborah Franklin, 23 August 1765
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Augt 23. 1765.
I cannot let Major Small go without a Line to let you know I am well; tho’ I have wrote so much lately, that I have nothing to add.
I sent you a small Box of Tea per Capt. Budden.
My Love to Sally and all Friends. I wrote to always every Body by Budden, enclosing my Letters in a Packet to you. They were in the Care of Mr. Logan. Adieu my dear Debby Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / per favour of /Majr Small
